Citation Nr: 1118057	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for right knee arthritis.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for left knee arthritis.

3.  Entitlement to service connection for right knee arthritis.

4.  Entitlement to special monthly compensation (SMC) based on housebound status.

5.  Entitlement to service connection for left knee arthritis.

6.  Entitlement to an increased disability rating for post-operative residuals of Swanson implant and subsequent removal, fractured right great toe, with traumatic arthritis, currently evaluated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to September 1980.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Procedural history

The RO originally denied the Veteran's right and left knee service-connection claims in a December 1995 rating decision, which the Veteran did not appeal.  In April 2008, the Veteran filed requests to reopen these claims.  The RO denied these requests in the above-referenced October 2008 rating decision.  The Veteran disagreed with the RO's decisions, and perfected an appeal as to both issues.

In October 2008 the RO also denied the Veteran's increased rating claim for his service-connected right great toe disability, as well as his claim for SMC based on housebound status.  The Veteran disagreed with these decisions as well, and perfected an appeal as to both issues.  As will be discussed in more detail below, the Veteran has since withdrawn his SMC claim.

In March 2011, the Veteran testified at a personal hearing that was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the March 2011 hearing, the Veteran submitted additional evidence directly to the Board accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).

Referred issue

In March 2009, the RO denied the Veteran's service-connection claim for a right hip disability.  The Veteran filed a timely notice of disagreement with this decision in June 2009.  The RO issued a statement of the case (SOC) addressing this issue in March 2010.  Significantly however, there is no indication in the record that the Veteran filed a timely substantive appeal [VA Form 9] after the issuance of the March 2010 SOC.  As such, the Veteran's right hip claim is not currently in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

At the March 2011 hearing, the Veteran did in fact present argument in support of his right hip service-connection claim.  In light of the fact that the Veteran did not perfect an appeal as to the original denial of this claim, the Board construes his March 2011 testimony as a request to reopen his previously-denied service-connection claim for a right hip disability.  As this issue has not yet been adjudicated by the AOJ, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).




Remanded issues

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for a left knee disability.  However, before a decision can be made on the merits of the claim, the Board believes additional evidentiary development is necessary.  The Veteran's reopened left knee service-connection claim, as well as his right toe increased rating claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1995, the RO denied the Veteran's service-connection claims for right and left knee arthritis respectively.  The Veteran did not initiate an appeal as to either decision.  

2.  The evidence associated with the claims folder subsequent to the RO's December 1995 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee arthritis.

3.  The evidence of record favors a finding that Veteran's right knee arthritis was caused or aggravated by his service-connected right great toe disability.

4.  At the March 2011 hearing, the Veteran specifically indicated that he wished to withdraw his appeal for entitlement to SMC based on housebound status.
  

CONCLUSIONS OF LAW

1.  The December 1995 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).
2.  Since the December 1995 RO rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for right and left knee arthritis.  Therefore, the claims are reopened.      38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, right knee arthritis was caused or aggravated by the Veteran's service-connected right great toe disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

4.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to SMC based on housebound status.  38 U.S.C.A.      § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for right and left knee arthritis.  Implicit in his claims is the contention that new and material evidence sufficient to reopen his previously-denied claims has been received.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed right and left knee service-connection claims.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claims, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify him of the evidence necessary to substantiate his applications to reopen, and to assist him in the development of his claims to reopen is harmless.  

With respect to the Veteran's SMC claim, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.

Claims to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Veteran's original service-connection claims for right and left knee disabilities were respectively denied by the RO in a December 1995 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's right knee claim in December 1995 based on a finding that the Veteran's knee disability was not related to his military service, or to any other service-connected disability.  The RO denied the Veteran's left knee claim based, in part, on a finding that the Veteran had no such disability, and that no such disability was shown in service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after December 1995] evidence bears directly and substantially upon these findings.

With respect to the Veteran's right knee disability, the evidence of record prior to the December 1995 rating decision clearly demonstrated that the Veteran had a diagnosis of arthritis of the right knee.  See, e.g., the Veteran's April 28, 1992 Orthopaedic Examination report.  However, it was not until September 2008 when the Veteran submitted additional evidence pertaining to whether his right knee disability is related to his military service or to another service-connected disability.  Indeed, in a September 2008 clinical report, the Veteran's physician Dr. F.R.V. specifically indicated that the Veteran's service-connected right great toe disability alters every step the Veteran takes with his right leg, and that this altered gait "clearly contributes to the knee . . . arthritis on the right side."  See the September 26, 2008 clinical report of Dr. F.R.V.  

With respect to the Veteran's left knee disability, the evidence of record prior to the December 1995 rating decision did not include a diagnosis of any left knee disability.  Pertinently, VA treatment reports dated in 2006 indicate a diagnosis of, and treatment for degenerative joint disease of the left knee based on x-ray findings.  See, e.g., the Veteran's July 7, 2006 VA Orthopedic Attending Note.  

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above-described medical evidence as it pertains to the Veteran's right and left knee disabilities respectively, constitutes new and material evidence as to both issues on appeal.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  
This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claims for both right and left knee disabilities, and presents a reasonable possibility of substantiating them.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Having stated as much, for reasons which will be expressed below, the Board finds that the probative evidence of record reflects that a relationship exists between the Veteran's right knee arthritis and his service-connected right great toe disability.  Thus, the Veteran's service-connection claim for right knee arthritis will be granted herein.  Additional development however is required before the Veteran's left knee disability claim may be adjudicated on the merits.

Service-connection claim for right knee arthritis

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  However, as will be discussed below, the Board is granting in full the benefit sought on appeal.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in respect to the Veteran's service-connection claim on the merits, such error was harmless and will not be further discussed.



	(CONTINUED ON NEXT PAGE)
Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002);   38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran asserts that his current right knee arthritis has been caused or aggravated by his service-connected right great toe disability.  See the March 2011 hearing transcript, page 3.  

As noted above, in order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, 11 Vet. App. at 512.  

Concerning Wallin element (1), current disability, the Veteran was specifically diagnosed with degenerative arthritis of the right knee, with a mild varus deformity at an August 2009 VA joints examination.  See the August 2009 VA examiner's report.  

Concerning Wallin element (2), it is undisputed that the Veteran currently has a service-connected right great toe disability.  Indeed, he was awarded service-connection for residuals of Swanson implant and removal for a fractured right toe with traumatic arthritis in a November 1980 rating decision.  

Concerning crucial Wallin element (3), nexus or relationship, the medical evidence of record favors a finding that a positive relationship exists between the Veteran's service-connected right great toe disability and his right knee arthritis.

In support of his claim, the Veteran has submitted a medical opinion from his orthopedic surgeon, Dr. F.R.V, who upon examination of the Veteran's right foot and knee in September 2008, noted that the Veteran has a ununited, nonfunctioning great toe MTP joint that is slightly "plantarflexed" and is "severely painful with any forced dorsiflexion."  The examiner observed, "[c]learly, this will alter every step that he takes with the right leg.  I think [the Veteran's toe disability] clearly contributes to the knee . . . arthritis on the right side."  See the September 26, 2008 examination report of Dr. F.R.V.  

Additionally, the Veteran himself is a registered nurse with a background in surgical nursing, and is also competent to render a medical opinion as to the etiology of his right knee arthritis.  At the March 2011 hearing, when asked how his right knee arthritis is related to his military service, the Veteran specified that the cause of his right knee arthritis "had more to do with [his] foot abnormality and abnormal gait from my walking from my foot."  See the March 2011 hearing transcript, page 3.  In support of his opinion, the Veteran submitted a number medical treatises and Internet articles supporting a finding that an abnormal gait caused by foot problems can result in complications with the knee such as degenerative joint disease.  See, e.g., the "Abstract" from a submitted article from the Journal of Orthopaedic Research.  

The only medical opinion of record contrary to the opinions of Dr. F.R.V. and the Veteran is that of the August 2009 VA examiner, who opined that the Veteran's right knee condition is "less likely as not (less than 50/50 probability), caused by or a result of the veteran's service connected MTP joint condition."  By way of rationale however, the examiner merely noted that there was no significant injury to the Veteran's right knee during his period of active service, and that the Veteran's foot condition causes "mild impairment."  

The Board finds the August 2009 VA examiner's analysis and conclusions inadequate for two reasons.  First and foremost, it appears that the examiner based his negative nexus opinion in part on an observation that the Veteran did not injure his right knee in service.  In this case however, whether the Veteran injured his right knee in service is immaterial to the question of whether the Veteran's service-connected toe disability has caused or aggravated his knee arthritis at any time since service.  Indeed, evidence showing that a veteran sustained an in-service injury or disease is not required for service-connection to be awarded on a secondary basis.  Rather, such a showing is only required in direct service-connection claims.         See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondly, notwithstanding the fact that the August 2009 VA examiner's assessment that the Veteran's service-connected toe disability caused "mild impairment" is too vague for adjudication purposes, the Board notes that the examiner changed this assessment after looking at x-ray reports taken two days later.  Indeed, after reading the x-rays, the examiner pertinently indicated that the Veteran's MTP joint of the great toe actually manifested in "severe" degenerative changes.  Crucially, the examiner offered no explanation as to whether this change in his overall assessment of toe and foot severity had an impact on his original nexus opinion.  Notably, after reading the VA examiner's full report, the Veteran highlighted the fact that although the examiner reported a diagnosis of mild right foot impairment, the examiner did not explain the Veteran's prior x-rays of the right foot dating back to 1983 showing "advanced" degenerative arthritis.  See the Veteran's February 2010 VA Form 9; see also the August 8, 1983 VA examiner's report.  Speaking as a nurse, the Veteran noted that such progression [from "advanced" to "mild"] is "contradictory to what medical literature and research shows as to the progression of arthritis.  As a[] registered nurse of 32 years I know that this is contradictory to sound medical principles."  See the Veteran's February 2010 VA Form 9. 

Thus, it appears from the record that although the August 2009 VA examiner thoroughly reviewed the Veteran's prior medical history, he provided an inadequate medical opinion based in part on rationale that was factually irrelevant, and in part on a medical finding that contradicts his own subsequent assessments, without explanation, as well as findings documented in the Veteran's prior medical history.  As such, the negative nexus opinion is afforded little probative value as to the Veteran's right knee disability claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

Resolving all doubt in the Veteran's favor, the Board finds that the competent and reasoned opinions of both Dr. F.R.V. and the Veteran are more probative and persuasive than the opinion of the August 2009 VA examiner to the contrary.  Accordingly, a positive medical nexus is demonstrated between the Veteran's right knee arthritis and his service-connected right great toe disability.  Wallin element (3), and thus all elements, have been met.  The benefit sought on appeal is granted.

Dismissal of SMC claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

Analysis

In this case, in a rating decision dated in October 2008, the RO denied the Veteran's claim for SMC based on housebound status.  The Veteran thereafter perfected an appeal as to this determination.

As noted above however, the Veteran specifically requested to withdraw this appeal on the record at the March 2011 hearing.  See the March 2011 hearing transcript, page 12.  As this request to withdraw was made on the record at the March 2011 hearing, there is no requirement that it be in writing.  38 C.F.R. § 20.204(b).

The Board therefore finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left knee arthritis is reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for right knee arthritis is reopened.  

Service-connection for right knee arthritis is granted.  

The appeal of entitlement to SMC based on housebound status is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further evidentiary development.

VA treatment records

At the March 2011 hearing, the Veteran testified that he had received treatment at his VA medical center from Dr. P.A.S. for his knee and foot problems in 2010.  Significantly however, no VA treatment or examination reports dated later than August 2009 are currently of record.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from 2009 to 2011 that are relevant to the Veteran's claims and are not currently in the claims folder should be obtained.

VA examinations

The Veteran's last physical examination of his right great toe disability took place in August 2009.  Subsequently, at the March 2011 hearing, the Veteran testified that his service-connected toe disability has "progressively gotten worse."                    See the March 2011 hearing transcript, page 15.  The Veteran highlighted the fact that the August 2009 VA examiner indicated that his right great toe disability caused only "mild" impairment, but later, without explanation, diagnosed "severe" degenerative arthritis of the right great toe after looking at x-rays.  Id., at 15 and 16.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected right great toe disability is necessary to adequately decide his increased rating claim.

With respect to the Veteran's service-connection claim for left knee arthritis, the Veteran has asserted that such disability was caused or aggravated by his service-connected right great toe disability.  See the March 2011 hearing transcript, page 3.  As discussed above, it is undisputed that the Veteran currently has arthritis of the left knee [see the August 2009 VA examiner's report], and that he has been awarded service connection for his right great toe disability.  The Veteran has not been afforded a VA examination assessing the current nature and etiology of his left knee disability.  The Veteran has not submitted an outside medical opinion addressing the etiology of his left knee arthritis, and he has not supported his own medical opinion linking his left knee arthritis to a right toe disability with a clearly defined clinical rationale.  

Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.       § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, a VA examination should be scheduled to assess the nature and etiology of the Veteran's left knee arthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his left knee and right great toe disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dated from 2009 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA podiatry examination to determine the current nature and severity of his service-connected right great toe disability.  X-rays should be taken and analyzed, and the claims file should be made available to the examiner for review in connection with the examination.  A report should be prepared by the examiner and associated with the Veteran's claims folder.

3.  After obtaining the podiatry examination report referenced above, the VBA should then schedule the Veteran for a VA examination of the Veteran's left knee.  As above, x-rays should be taken and analyzed.  Upon review of the Veteran's claim folder, and after examination of the Veteran's left knee, the examiner should provide opinions with supporting rationale as to the following questions:

a.)  Is it as likely as not (50 percent or higher 
degree of probability) that the Veteran has a left knee disability that was caused by his service-connected right great toe disability?

b.)  Is it as likely as not that the Veteran has a 
left knee disability that was aggravated beyond its normal progression by his service-connected right great toe disability?

c.)  Is it as likely as not that the Veteran has a 
left knee disability that was caused by his service-connected right knee arthritis?

d.)  Is it as likely as not that the Veteran has a 
left knee disability that was aggravated    beyond its normal progression by his service-connected right knee arthritis?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached. If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate the Veteran's left knee service-connection claim, and his increased rating claim for his service-connected right great toe disability.  If the claims are denied, in whole or in part, the VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


